Citation Nr: 1445250	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  06-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including major depressive disorder and posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran served on active duty from November 1977 to November 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2005 and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.


FINDING OF FACT

Service connection for a major depressive disorder was granted in a November 2013 rating decision and there is no longer a case or controversy as to the issue.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for a psychiatric disorder because the issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2013).












(Continued on the next page)

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for service connection for a psychiatric disorder was granted in a November 2013 rating decision. Therefore, the Board lacks jurisdiction over the issue because it has been granted and rendered moot on appeal. 38 U.S.C.A.          §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202. The issue is thus dismissed, without prejudice.


ORDER

The appeal as to the issue of entitlement to service connection for a psychiatric disorder is moot, and the issue is dismissed for lack of jurisdiction.




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


